Citation Nr: 1716036	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-11 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for asthma, to include as due to herbicide agent exposure, anthrax exposure, and in-service pneumonia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served honorably on active duty in the United States Army from September 1977 to September 1980. 

This matter is before the Board of Veterans Appeals (Board) on appeal from a November 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded this case in August 2014 for further development.  As discussed further below, the Board finds there has been substantial compliance with prior remand directives such that an additional remand in this case is unnecessary.  


FINDINGS OF FACT

1.  The Veteran was not exposed to toxins to include anthrax or herbicide agents while in service.

2.  The Veteran's asthma was not incurred in service and was not otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for asthma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the August 2014 Board remand directives, the Board finds substantial compliance by the RO.  Specifically, the August 2014 Board remand directed the RO to conduct additional development in order to verify alleged in-service incidents, as well as to attain an addendum medical opinion on whether a September 2009 VA examination would warrant revision based on evidence added to the record.  The RO conducted the additional development and could not locate information to verify the Veteran's claimed in-service incidents.  An addendum medical opinion was attained.  Therefore, the record reflects substantial compliance with the Board remand directives and an additional remand is unnecessary in this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall where there was substantial compliance with remand directives).  The Board notes in particular an October 2016 VA Appeals Management Center (AMC) Memorandum detailing extensive efforts to obtain information necessary to corroborate the Veteran's allegations.

The Veteran's representative has argued that VA neglected its duty to assist due to omissions of requested opinions by the VA examiner and that the Veteran was not afforded a compensation and pension examination despite military records indicating toxic exposure.  The Board finds that appropriate examinations were conducted, and as discussed below, there are no records verifying toxic exposure that would necessitate medical nexus opinions in this regard.

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that whether lay evidence is competent and sufficient in a particular case is a factual issue).

Lastly, if a Veteran was exposed to an herbicide agent during active service, then certain diseases shall be service connected even though there is no record of that disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6), 3.309(e), 3.313 (2016).  The term "herbicide agent" specifically refers to 2, 4-D; 2, 4, 5-T and its contaminant TCDD, cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6).  However, even if the Veteran is not entitled to presumptive service connection for a disease due to herbicide agent exposure, VA must also consider the claim on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.304(d) (2015) (noting the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

III. Analysis

According to the record, the Veteran's asthma symptoms began in January 2009-approximately 28 years after service.  During his first episode, the Veteran was cooking bacon without his stovetop exhaust fan and inhaled some of the cooking fumes.  He then felt acutely short of breath and went outside where he began to wheeze in the cold air.  He was taken to the emergency room and given medication that resolved his symptoms.  He experienced several other similar episodes within the same year after the first incident-once while cooking bacon and brats, and on other occasions due to cold air exposure.

The Veteran contends that his asthma resulted from exposure to toxins (specifically claimed to be anthrax) while stationed in Germany in April 1979 during an instance when he and his fellow service members were instructed to wear a gas mask for 12 to 14 hours.  Alternatively, the Board has previously inferred and memorialized a contention that the Veteran's asthma resulted from exposure to herbicide agents such as Agent Orange and other chemicals while he was stationed at Fort McClellan, Alabama in 1977, and that the disability presented as pneumonia in December 1977.  See August 2014 Board Remand.  The Board also notes the Veteran's contention that his asthma may separately be etiologically related to in-service pneumonia.  Such pneumonia was documented in the Veteran's service treatment records (STRs).

According to the service personnel records (SPRs), the Veteran was stationed at Fort McClellan on approximately September 30, 1977 for One Site Unit Training (OSUT), to include Basic Training and Advanced Individual Training (AIT) at the U.S. Army Military Police School, in order to become a military policeman.  On approximately February 10, 1978, the Veteran was then moved to Fort Jackson, South Carolina to instead attend AIT to become an administrative specialist.  Thus, the Veteran spent a little more than three months of service at Fort McClellan.  

SPRs also indicate that the Veteran was indeed assigned to Headquarters, Headquarters Company, 1st Armored Division in Ansbach Germany between approximately April 1978 and September 1980.

The AMC has undertaken efforts to determine whether the Veteran's alleged in-service incidents occurred; namely, whether the Veteran was exposed to toxins such as anthrax in Germany, or herbicide agents at Fort McClellan.  An October 2016 Memorandum formally summarizes these efforts.  Copies of correspondence in support of these efforts are associated with the electronic record.


A.  Anthrax

The Board acknowledges the Veteran's lay statements concerning an incident in 1979 when he and others were ordered to don their gas masks due to an accident at a factory located within the then Soviet Union.  The Veteran contends that he was exposed to anthrax at this time, and that his current asthma is due to such exposure.  

Regarding such alleged exposure, the October 2016 Memorandum documents multiple attempts over the course of eight months to track down information and possible records regarding the Veteran's alleged anthrax exposure in Germany via the Joint Service Records Research Center (JSRRC) and U.S. Army Medical Command Headquarters.  Ultimately no such records could be found.  The Board deems a lack of finding of any such records to be significant, as it can reasonably be inferred that records specific to affected units and personnel would have been generated had U.S. personnel been exposed to a Soviet-era anthrax toxic event.  See AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran has offered competent evidence as to what he may have experienced, namely, donning a gas mask in accordance with orders; the Veteran has not offered competent evidence as to whether anthrax exposure actually occurred.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert knowledge).  The competent source for such evidence would include official military records documenting such exposure, and as discussed above, none are available in either the Veteran's SPRs or after an archival search as discussed earlier in this decision.  Further, a layperson is generally incapable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, even if the Board were to find the Veteran was exposed to anthrax as claimed, the Veteran is not competent to proffer the medical conclusion that his asthma today is the result of such exposure.  Thus, the Board assigns no probative weight to the Veteran's lay statements concerning his alleged exposure to anthrax and the etiology of his asthma.

The Board notes the Veteran's submission of articles concerning reports of an anthrax outbreak within the Soviet Union in 1979.  The Board assigns little probative weight to these articles as they are not dispositive as to whether the Veteran suffered anthrax exposure as previously discussed.  Specifically, "Volume V: Anthrax at Sverdlovsk, 1979" addresses the political ramifications of an anthrax outbreak at a Soviet biological weapons facility with respect to U.S.-Soviet relations and does not address, one way or another, whether U.S. personnel in Ansbach, Germany could have been exposed to anthrax.  See February 2010 Web/HTML Documents.  "The Sverdlovsk Anthrax Outbreak of 1979" is a scientific, investigative article into the causes and distribution of the Sverdlovsk outbreak but again, it does not address any possible exposure in Germany.  

Moreover, "Volume V: Anthrax at Sverdlovsk, 1979" itself provides that Sverdlovsk is now known as Ekaterinburg, Russia.  See February 2010 Web/HTML Documents.  The Board takes judicial notice of the fact that Ekaterinburg, Russia is over 2000 miles away from Ansbach, Germany.  Ansbach, Germany to Yekaterinburg, Sverdlovsk Oblast, Russia, Google Maps (Accessed 26 Apr. 2017); See Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute.").  Thus, the Veteran's statement that "[t]here was an accident in a Soviet factory about 50 miles away from our location" appears less than plausible.  See May 2009 and July 2009 Statement in Support of Claim.

The Board finds that in the absence of competent, credible evidence of an in-service event, no credible link can be established between a current disability and service.  As such, exposure to anthrax cannot be a basis for service connection for asthma in this case.

B.  Herbicide Agents

Although the Veteran has not explicitly contended that his current asthma is the result of exposure to herbicide agents and chemicals while stationed at Fort McClellan, the Board has inferred and memorialized such a contention based on the Veteran's submission of evidence alleging the presence of such substances at Fort McClellan.  See August 2014 Board Remand.

Regarding the Veteran's alleged herbicide agent exposure, the AMC's October 2016 Memorandum documents a request to and response from the JSRRC that reflects coordinated research with the National Archives and Records Administration (NARA) into the question of the Veteran's alleged herbicide exposure at Fort McClellan.  The research notes the presence of both the U.S. Army Chemical Center and School and U.S. Army Combat Developments Command Chemical Biological-Radiological Agency, however, both activities were disestablished in 1973.  Moreover, the memorandum indicates there was no documentation of any spraying, testing, transport, storage, or usage of Agent Orange at Fort McClellan in 1977, and thereby no verification of the Veteran's alleged exposure to Agent Orange or other tactical herbicides while he was stationed at Fort McClellan.  The Boards finds this evidence to be of high probative weight, as it reflects a targeted effort by entities dedicated to historical research for the purpose of attaining information specific to the Veteran to allow him to substantiate his claim.

Additionally, a June 2016 Memorandum from the Department of Defense Armed Forces Pest Management Board (AFPMB) indicates there was no transportation, use, testing, disposal or storage of Agent Orange at Fort McClellan or its associated field training areas at any time during the Veteran's service at Fort McClellan.  The memorandum notes the use of Agent Orange in general was suspended in 1970 and by 1972 the remaining inventory was consolidated on Johnston Island in the Pacific Ocean for destruction by incineration at sea during May through September 1977.  The Board finds this evidence to be probative as it reflects research by an entity who possesses knowledge and responsibility regarding a specific issue of fact in this case.

Finally, Fort McClellan is not among listed installations that underwent herbicide tests and storage outside of Vietnam.  See "Information from Department of Defense (DoD) on Herbicide Tests and Storage Outside of Vietnam."  https://www.publichealth.va.gov/docs/agentorange/dod_herbicides_outside_vietnam.pdf (Accessed April 25, 2017).  

However, the Board acknowledges the Veteran's submission of additional evidence, to include a blog writing from an individual claiming exposure to toxic substances at Fort McClellan, various news articles, a list of diseases, various regulations, excerpts of presumed government documents, and copies of other Board Decisions for other individuals.  See February 2016 Correspondence, March 2015 Correspondence (3).  While the Board shall not address every piece of submitted evidence herein, as the Board has not deemed every submission as facially relevant after review, the Board shall address those potentially relevant to whether the Veteran was exposed to herbicide agents or other toxins while stationed at Fort McClellan.

The Veteran submitted photocopies of portions of what the Board has determined to be "Installation Assessment of Fort McClellan, Alabama Records Evaluation Report No. 110" and has accessed in full via the Fort McClellan Administrative Record website at www.mcclellan.army.mil.  See March 2015 Correspondence.  The Board notes that Table II-9 "Herbicides and Quantity Used at Fort McClellan" of the report lists the chemicals "24D" and "245T" for the years 1974, 1975, and 1976.  These chemicals are enumerated in 38 C.F.R. § 3.307(a)(6).  However, such chemicals are not found in Table III "Pesticide/Herbicide Inventory" of the same report, which was published in April 1977 prior to the Veteran's service.  Additionally, this document does not address to what extent human exposures may have occurred, if at all; nor does it run counter to the assertion that "If herbicides were applied [at Fort McClellan for installation vegetation control], they would have been products approved by a federal agency and applied by personnel certified to follow the requirements for safe application" as discussed in the AFPMB's June 2016 Memorandum.  The Board nevertheless finds this evidence to offer some probative weight in favor of the Veteran's claim that he was exposed to herbicide agents or other toxins at Fort McClellan.

The blog article "If You Went Through Ft. McClellan, Alabama...I want to hear from you" is not probative as it is non-competent lay evidence and speculation from an individual claiming these medical conditions resulted from service at Fort McClellan without objective or official evidence that this individual's assertions are accurate.

"VA creates website for Fort McClellan veterans" is an article that discusses VA's creation of an informational website regarding potential exposures at Fort McClellan in response to activism by veterans who believe that toxic exposure at Fort McClellan made them ill.  The article provides a link to the website itself, which states that some service members stationed at Fort McClellan may have been exposed to one or more hazardous materials, likely at low levels, during their service.  The article and website, however, are of little probative value, as they do not indicate whether it is at least as likely as not that the Veteran himself was exposed to any hazardous materials.  Additionally the article and discussed website cannot establish Fort McClellan to be a presumptive exposure zone, nor can they serve as competent medical evidence linking the Veteran's asthma to his service.

A finding of presumptive exposure to herbicide agents is thus unwarranted in this case.  Presumptive exposure to herbicides is available for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense; operated in or near the Korean DMZ; or performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. § 3.307.  The Veteran did not have such qualifying service, and consequently, exposure to herbicides on a presumptive basis is unwarranted.  Moreover, even if presumptive herbicide agent exposure was established, entitlement to service connection on a presumptive basis would be unavailable as asthma is not one of the listed conditions in 38 C.F.R. § 3.309(e) as eligible for presumptive service connection due to exposure to herbicide agents.

In weighing the probative evidence, the Board further finds that the Veteran was not exposed to herbicide agents or other toxins at Fort McClellan on a nonpresumptive basis.  As recounted in the AMC's October 2016 Memorandum and the AFPMB June 2016 Memorandum, the Veteran's service does not coincide with the use or storage of Agent Orange.  The contention here is simply that by virtue of being stationed at Fort McClellan at some point, the Veteran was exposed to Agent Orange and other toxins.  Based on the probative evidence of record, the Board cannot accept such a contention as being at least as likely as not to have occurred.  Applicable law and regulation clearly limits instances when exposure by mere presence in a geographical location can be presumed, and thus, the Board finds it improper to expand such an approach to locations or chemicals not currently contemplated by law on the basis of evidence that does little to indicate the Veteran himself suffered any exposure.

Regarding the Veteran's submission of prior Board decisions, the Board must first note the non-precedential nature of its own decisions, that other decisions present factually distinct scenarios from the instant case, and as such, can be afforded little probative weight.  The instant case must be decided on the basis of the individual facts in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2016).

The Veteran submitted a photocopy of a March 2011 Board Decision concerning a separate veteran's claim for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  The March 2011 decision presents several factual distinctions from the instant case.  First, the claim was for type 2 diabetes, which is one of the diseases eligible for presumptive service connection under 38 C.F.R. § 3.309(e); and is so because VA has previously determined, in accordance with statute and on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent, and the occurrence of a disease in humans.  38 U.S.C.A. § 1116.  Second, that veteran enumerated specific factual circumstances he claimed led to his herbicide agent exposure, and the Board found such alleged circumstances to be competent, credible, and corroborated by the evidence of record.  Additionally, the veteran in the March 2011 decision was stationed at Fort McClellan in 1969, a time period when Agent Orange was still in use and more likely to have been encountered in storage or transport.  

The Veteran also submitted a photocopy of a December 2007 Board Decision concerning a claim for entitlement to service connection for the cause of that veteran's death.  The December 2007 Board Decision also presents factual distinctions from the instant case.  That veteran was stationed at Fort McClellan and had been a member of the 503rd Chemical Staff Specialist Class in 1972, and thus, the time period and duties of the veteran made it at least as likely than not in the eyes of the adjudicator for that veteran to have been exposed to Agent Orange as claimed.  The Board while granting the claim, nevertheless acknowledged the presence of reasonable doubt.

In the instant case, the Veteran has alleged only that he was stationed at Fort McClellan, and such service was in the latter half of 1977, a time that the evidence of record indicates is less likely than not for him to have encountered herbicide agents and other toxins.  Moreover, the Veteran was stationed at Fort McClellan for the purpose of attending initial entry training to become a military policeman as opposed to a specialty involving chemical use or handling, and thereby does not support a finding that his duties and responsibilities would have made exposure at least as likely as not.

In weighing the probative evidence of record, the Board finds that direct service connection for the Veteran's asthma as due to herbicide agent or other toxic exposure while stationed at Fort McClellan is unwarranted due to lack of such exposure.

C.  Pneumonia

The Veteran has contended that his current asthma disability may be related to his in-service pneumonia.  As noted earlier, STRs document treatment for pneumonia in December 1977.  A March 2009 VA treatment record shows that the Veteran reported a recent onset of asthma symptoms, which had begun in January 2009, when he was cooking bacon without a fan and inhaled the cooking fumes.  The examiner diagnosed new onset asthma versus reactive airways disease syndrome.  A September 2009 VA examination report reflects the examiner acknowledged that the Veteran's asthma symptoms first began in January 2009.  The examiner noted no prior history of asthma.  The Veteran reported that he did not remember having a persistent cough while service but that he did have pneumonia while in service with symptoms including cough, fever and chills.  The Veteran went on to report that these symptoms resolved in approximately two weeks and that he did not have any problems with wheezing and coughing until January 2009.  The examiner ultimately opined that the Veteran's current asthma was less likely than not related to service.  An April 2016 Addendum Opinion reflects a separate examiner opined that the Veteran's in-service pneumonia did not cause his asthma as pneumonia is not a risk factor for asthma.

The Board acknowledges February 2010 Correspondence from the Veteran's primary care provider wherein the provider opines a positive nexus between the Veteran's asthma and in-service toxic exposure.  In this letter, the provider memorializes the Veteran's diagnosis and treatment of asthma since 2009 and further states that the Veteran presented with a history of shortness of breath consistent with his diagnosis of asthma.  The provider notes the Veteran "reported these [symptoms] started immediately after an exposure to a toxic [substance] while serving in the armed services."  The provider finally opines that "Given his history and presentation . . . after his exposure and given his age, asthma presentation without exposure is highly unlikely, making it more likely than not this exposure contributed to his respiratory disease.

The Board finds the January 2009 VA examination and April 2016 addendum negative nexus opinions probative.  The February 2010 positive nexus opinion, however, is not probative, as it is based on an inaccurate factual premise, namely that the Veteran was exposed to toxins while in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal).  The February 2010 opinion is based on the Veteran's own reporting that he was exposed to toxins, however, such an occurrence is not supported by the record, nor is the writer of the February 2010 opinion competent to attest to such an occurrence.  Moreover, the statement that "[The Veteran] reported these [symptoms] started immediately after an exposure to a toxic [substance] while serving...." reflects inconsistency with prior records indicating that the Veteran did not suffer from asthmatic symptoms for approximately 28 years after service.  Indeed, the writer of the February 2010 opinion does not note review of the Veteran's claims file, as do the writers of the January 2009 and April 2016 opinions, and it appears the February 2010 opinion is based solely on the Veteran's unsubstantiated reporting.  As such, the February 2010 is afforded no probative weight.  Given these circumstances, the Board cannot find that the Veteran's asthma was due to in-service pneumonia.

The Veteran's representative has also argued continuity of symptomatology of a chronic condition.  Continuity of symptomatology is inapplicable here because asthma is not a chronic condition for VA purposes, and even if it were, the probative evidence indicates the Veteran's asthma did not happen in service, or within an applicable presumptive period, and there was a significant prolonged period without complaints or treatment that would indicate continuity of symptomatology.  38 C.F.R. §§ 3.303, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

The Board notes reports of the Veteran's 10-to-15-year history of smoking at least one pack of cigarettes a day (with cessation in 1996), however, the Board does not opine as to any medical relation of the Veteran's asthma to his history of smoking, as the Board is unfit to do so.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Additionally, the Board shall not seek any medical opinions regarding any possible etiological connection as to do so would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).

D. Conclusion

In the absence of credible evidence of an in-service event (concerning anthrax, herbicide agent, or other toxic exposure), no credible link can be established between the Veteran's asthma and service.  Additionally, probative evidence indicates a lack of nexus between the Veteran's asthma and his in-service pneumonia, and ultimately preponderates against his claim.  In light of all of the above, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asthma, to include as due to herbicide agent exposure, anthrax exposure, and in-service pneumonia, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


